UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------X
                                                                          :
 Hicania Dominguez                                                        :
                                                                          :
                                              Plaintiff,                  :    21
                                                                               BBB-CV-BBBBB
                                                                                     1962 (JMF)
                            -v-                                           :
                                                                          :      CIVIL CASE
 United States of America                                                 :   MANAGEMENT PLAN
                                                                          :    AND SCHEDULING
                                              Defendant(s).               :         ORDER
                                                                          :
 ------------------------------------------------------------------------ X

       This Civil Case Management Plan and Scheduling Order is submitted by the parties in
accordance with Fed. R. Civ. P. 26(f)(3).

1.                                                            ✔ to conducting all further proceedings
             All parties [consent ______ / do not consent ______]
             before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
             The parties are free to withhold consent without adverse substantive consequences. [If all
             parties consent, the remaining Paragraphs should not be completed. Instead, within three
             (3)days of submitting this Proposed Case Management Plan and Scheduling Order, the
             parties shall submit to the Court a fully executed Notice, Consent, and Reference of a Civil
             Action to a Magistrate Judge, available at KWWSVQ\VGXVFRXUWVJRYVLWHVGHIDXOW
             ILOHV$2SGI.]

2.                               ✔ / have not ______] conferred pursuant to Fed. R. Civ. P. 26(f).
             The parties [have ______

3.                                                            ✔ taken place.
             Settlement discussions [have ______ / have not ______]

4.           [If applicable] Counsel have discussed an informal exchange of information in aid of early
             settlement and have agreed upon disclosure of the following information within
             two weeks
             ______________    days/weeks:

             Plaintiff will provide Defendant with medical authorizations so that Defendant may
             ______________________________________________________________________

             begin the process of collecting Plaintiff's medical records.
             ______________________________________________________________________

             ______________________________________________________________________

             ______________________________________________________________________

             ______________________________________________________________________




 Version
           Amended pleadings may not be filed and additional parties may not be joined except with
             leave of the Court. Any motion to amend or to join additional parties shall be filed QRODWHU
                   August 5, 2021
             WKDQ_____BBBBBBBBBBBBBB_        . [Absent exceptional circumstances, a date notmore than
             thirty (30) days following the initial pretrial conference. Any motion to amend orto join
             additional parties filed after the deadline in this paragraph will be subject to the“good
             cause” standard in Fed. R. Civ. P. 16(b)(4) rather than the more lenient standards ofFed.
             R. Civ. P. 15 and 21.]

           Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later thanWKDQ
             July 20, 2021
             BBBBBBBBBBBBBBBBBBBB.       [Absent exceptional circumstances, a date notmore than fourteen
             (14) days following the initial pretrial conference.]

           [If applicable] The plaintiff(s) shall provide HIPAA-compliant medical records release
                                                              July 20, 2021
             authorizations to the defendant(s) no later than _____________________________.

           Discovery

             D The parties are to conduct discovery in accordance with the Federal Rules of Civil
                Procedure and the Local Rules of the Southern District of New York.

                                                                    November 3, 2021
             E All fact discovery shall be completed no later than ______________________.      [A date
                not more than 120 days following the initial pretrial conference, unless the Court finds
                that the case presents unique complexities or other exceptional circumstances.]

                                                   ✔ / is no ______] need for expert discovery. If the
             F The parties agree that there [is ______
                parties agree that there is no need for expert discovery, all discovery shall be completed
                by the deadline for fact discovery, unless — prior to that date — a party files, and the
                Court grants, a letter-motion seeking an extension for purposes of taking expert
                discovery; any such motion should explain why expert discovery has become necessary
                and propose a schedule for such discovery. [If any party believes that there is a need for
                expert discovery, the parties should complete Paragraph 8(d).]

             G [If applicable] All expert discovery, including reports, production of underlying
                                                                              December 17, 2021
                documents, and depositions, shall be completed no later than ___________________.
                [Absent exceptional circumstances, a date not more than 45 days from the date in
                Paragraph 8(b) (i.e., the completion of all fact discovery).]

             H The parties should not anticipate extensions of the deadlines for fact discovery andexpert
                discovery set forth in the foregoing Paragraphs. Relatedly, the parties should notmake a
                unilateral decision to stay or halt discovery (on the basis of settlementnegotiations or
                otherwise) in anticipation of an extension. If something unforeseenarises, a party may
                seek a limited extension of the foregoing deadlines by letter-motionfiled on ECF. Any
                such motion must be filed before the relevant deadline and mustexplain why, despite the
                parties’ due diligence, discovery could not be completed by therelevant deadline.




 Version
9.           Interim Discovery Deadlines

                                                                                August 5, 2021
             a. Initial requests for production of documents shall be served by ____________________.
                [Absent exceptional circumstances, a date not more than thirty (30) days following the
                initial pretrial conference.]

             b. Interrogatories pursuant to Rule 33.3(a) of the Local Civil Rules of the Southern District
                                                 August 5, 2021
                of New York shall be served by _____________________.         [Absent exceptional
                circumstances, a date not more than thirty (30) days following the initial pretrial
                conference.] No Rule 33.3(a) interrogatories need to be served with respect to
                disclosures automatically required by Fed. R. Civ, P. 26(a).

             c. Unless otherwise ordered by the Court, contention interrogatories pursuant to Rule
                33.3(c) of the Local Civil Rules of the Southern District of New York must be served no
                later than thirty (30) days before the close of discovery. No other interrogatories are
                permitted except upon prior express permission of the Court.

             d. Unless otherwise ordered by the Court, depositions of fact witnesses shall be completed
                by the date set forth in Paragraph 8(b).

                      i. Absent an agreement between the parties or an order from the Court, depositions
                         are not to be held until all parties have responded to initial requests for document
                         production.

                     ii. There is no priority in deposition by reason of a party’s status as a plaintiff or a
                         defendant.

                     iii. Absent an agreement between the parties or an order from the Court, non-party
                          depositions shall follow initial party depositions.

             e. Unless otherwise ordered by the Court, requests to admit shall be served by no later than
                thirty (30) days before the close of discovery.

             f. Any of the deadlines in Paragraphs 9(a) through 9(e) may be extended by the written
                consent of all parties without application to the Court, provided that all fact discovery is
                completed by the date set forth in Paragraph 8(b).

             g. In the event that there is expert discovery, no later than thirty (30) days prior to the date
                in Paragraph 8(b) (i.e., the completion of all fact discovery), the parties shall meet and
                confer on a schedule for expert disclosures, including reports, production of underlying
                documents, and depositions, provided that (1) expert report(s) of the party with the
                burden of proof shall be due before those of the opposing party’s expert(s); and (2) all
                expert discovery shall be completed by the date set forth in Paragraph 8(c).

10.          All motions and applications shall be governed by the Federal Rules of Civil Procedure, the
             Local Rules of the Southern District of New York, and the Court’s Individual Rules and
             Practices (available at KWWSVQ\VGXVFRXUWVJRYKRQMHVVHPIXUPDQ).

Version
11.          In the case of discovery disputes, parties should follow Local Civil Rule 37.2 with the
             following modifications. Any party wishing to raise a discovery dispute with the Court must
             first confer in good faith with the opposing party, in person or by telephone, in an effort to
             resolve the dispute. If this meet-and-confer process does not resolve the dispute, the party
             shall, in accordance with the Court’s Individual Rules and Practices in Civil Cases, promptly
             file a letter-motion, no longer than three pages, explaining the nature of the dispute and
             requesting an informal conference. Any letter-motion seeking relief must include a
             representation that the meet-and-confer process occurred and was unsuccessful. Any
             opposition to a letter-motion seeking relief shall be filed as a letter, not to exceed three
             pages, within three business days. Counsel should be prepared to discuss with the Court the
             matters raised by such letters, as the Court will seek to resolve discovery disputes quickly,
             by order, by conference, or by telephone. Counsel should seek relief in accordance with
             these procedures in a timely fashion; if a party waits until near the close of discovery to
             raise an issue that could have been raised earlier, the party is unlikely to be granted the
             relief that it seeks, let alone more time for discovery.

12.          All counsel must meet in person for at least one hour to discuss settlement within fourteen
             (14) days following the close of fact discovery.

13.          Absent good cause, the Court will not have summary judgment practice in a non-jury case.
             Summary judgment motions, if applicable, and any motion to exclude the testimony of
             experts pursuant to Rules 702-705 of the Federal Rules of Evidence and the Daubert v.
             Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), line of cases, are to be filed
             within thirty (30) days of the close of fact or expert discovery (whichever is later). Unless
             otherwise ordered by the Court, opposition to any such motion is to be filed two (2) weeks
             after the motion is served on the opposing party, and a reply, if any, is to be filed one (1)
             week after service of any opposition.

14.          Unless otherwise ordered by the Court, within thirty (30) days of the close of all discovery,
             or, if a dispositive motion has been filed, within thirty (30) days of a decision on such
             motion, the parties shall submit to the Court for its approval a Joint Pretrial Order prepared
             in accordance with the Court’s Individual Rules and Practices and Fed. R. Civ. P. 26(a)(3).
             The parties shall also follow Paragraph 5 of the Court’s Individual Rules and Practices for
             Civil Cases, which identifies submissions that must be made at or before the time of the
             Joint Pretrial Order, including any motions in limine.

15.          If this action is to be tried before a jury, joint requests to charge, joint proposed verdict
             forms, and joint proposed voir dire questions shall be filed on or before the Joint Pretrial
             Order due date in accordance with the Court’s Individual Rules and Practices. Jury
             instructions may not be submitted after the Joint Pretrial Order due date, unless they meet
             the standard of Fed. R. Civ. P. 51(a)(2)(A). If this action is to be tried to the Court,
             proposed findings of fact and conclusions of law shall be filed on or before the Joint Pretrial
             Order due date in accordance with the Court’s Individual Rules and Practices.

16.          Unless the Court orders otherwise for good cause shown, the parties shall be ready for trial
             two weeks after the Joint Pretrial Order is filed.


1Version
17.                                          ✔ to be tried to a jury.
             This case [is ______ / is not ______]

18.          Counsel for the parties have conferred, and the present best estimate of the length of trial is
             4-5 days
             ______________________.

19.          Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
             Fed. R. Civ. P. 26(f)(3), are set forth below.

             The parties do not have any disputes that require the Court's attention at this time.
             __________________________________________________________________

             __________________________________________________________________

             __________________________________________________________________

             __________________________________________________________________


                         TO BE FILLED IN BY THE COURT IF APPLICABLE:

        ______________ shall file a motion for/to _____________________________________ no
later than ____________________________. Any opposition shall be filed by _______________.
Any reply shall be filed by __________________. At the time any reply is due, the moving party
shall supply one courtesy hard copy of all motion papers by mail or hand delivery to the Court in
accordance with the Court’s Individual Rules and Practices.

       The parties shall contact the Chambers of the Magistrate Judge DVVLJQHG to this case on or
before _________________ in order to schedule settlement discussions under his/her supervision in
or about _________________________.

       The parties shall file a joint letter by _______________________ indicating whether they
would like the Court to refer the case to the assigned Magistrate Judge and/or the Court mediation
program for settlement purposes and, if so, approximately when they believe a settlement
conference should be held.

       The next pretrial conference is scheduled for ______________________ at
______________ in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New
York, New York 10007.

        Absent leave of Court, by Thursday of the week prior to any future conference, the
parties shall file on ECF a joint letter, not to exceed three (3) pages, regarding the status of the case.
The letter should include the following information in separate paragraphs:

      (1) A statement of all existing deadlines, due dates, and/or cut-off dates;

      (2) A brief description of any outstanding motions;

      (3) A brief description of the status of discovery and of any additional discovery that needs to
          be completed;
 Version
         A list of all prior settlement discussions, including the date, the parties involved, whetherany
          third-party (e.g., Magistrate Judge, mediator, etc.) was involved, and the approximate
          duration of such discussions, if any;

         A statement of whether or how the Court could facilitate settlement of the case (for example,
          through a(nother) settlement conference before the DVVLJQHG Magistrate Judgeor as part of the
          Court’s Mediation Program);

         A statement of the anticipated length of trial and whether the case is to be tried to a jury;

         A statement of whether the parties anticipate filing motions for summary judgment; and

         Any other issue that the parties would like to address at the pretrial conference or any
             information that the parties believe may assist the Court in advancing the case to settlement
             or trial.
        This Order may not be modified or the dates herein extended, except by further Order of this
Court for good cause shown. Further, the use of any alternative dispute resolution mechanism does
not stay or modify any date in this Order. Indeed, unless the Court orders otherwise, parties
engaged in settlement negotiations must proceed on parallel tracks, pursuing settlement and
conducting discovery simultaneously. Parties should not assume that they will receive an extension
of an existing deadline if settlement negotiations fail.

        Any application to modify or extend the dates herein (except as provided in Paragraph 9(f))
shall be made in a written application in accordance with Court’s Individual Rules and Practices for
Civil Cases and shall be made no fewer than two (2) business days prior to the expiration of the date
sought to be extended. Absent exceptional circumstances, extensions will not be granted after
deadlines have already passed.

             SO ORDERED.


Dated:                                                    ____________________________________
             New York, New York                                   JESSE M. FURMAN
                                                                United States District Judge




 Version
